Citation Nr: 1712420	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  13-03 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left ankle strain.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1984 to April 1984 and from November 1990 to September 1991.  This case comes before the Board of Veterans' Appeals (Board) from a Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) rating decision in December 2011 that granted service connection for left ankle strain with osteochondritis dissecans with a 20 percent rating. 

An interim October 2013 rating decision granted a temporary 100 percent evaluation based on surgical treatment necessitating convalescence, effective March 8, 2012, and assigned a 20 percent rating from July 1, 2012.


FINDING OF FACT

The Veteran's left ankle strain is manifested by limitation of motion and pain; evidence of ankylosis is not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for left ankle strain with osteochondritis dissecans is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5270, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by May and October 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, the Veteran's pertinent post-service treatment records have been obtained.  VA examinations were performed in February 2011, November 2013, and May 2014.  The Board finds the examinations are adequate for rating purposes. Both examiners reviewed the Veteran's claims file, conducted thorough examinations, provided opinions that were responsive to the issues at hand, and supported those opinions with adequate rationales.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4). The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because an effective date of April 9, 2009, was granted for the award of service connection for the Veteran's left ankle strain with osteochondritis dissecans, the Board will evaluate medical evidence from that date.

In determining the degree of limitation of motion for the Veteran's left ankle, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

 When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected left ankle disability is rated 20 percent under Code 5271.  A 20 percent evaluation is assigned for "marked" limitation of motion of the ankle and this is the highest disability evaluation available under Code 5271.  38 C.F.R. § 4.71a, Code 5271.
Higher ratings are available for ankle ankylosis under Code 5270.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  A 30 percent rating is assigned for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent rating is assigned for ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a , Code 5270.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran initially claimed a left ankle disability and was granted service connection in December 2011 for a left ankle strain with osteochondritis dissecans under code 5271. 

In a November 2009 private orthopedic treatment note, the Veteran reported originally injuring his left ankle in service, and intermittent pain and swelling in the ankle which is getting progressively worse and becoming unstable. He reported pain over the lateral aspect of the ankle, rated 8 out of 10, and he reported treating his ankle with cortisone injections, bracing, and physical therapy.  On physical examination, the Veteran's left ankle was mildly swollen and he had significant tenderness over the lateral ankle joint line.  The ankle joint was well aligned and stable.  Review of an October 2009 MR revealed a grade 5 lateral osteochondral lesion of the talus measuring 1.5 centimeters anterior to posterior and 0.6 centimeters medial to lateral and approximately 6 millimeters in depth with underlying cystic changes and diffuse bone marrow edema.  

In a November 2009 private orthopedic consultation note the Veteran reported having persistent pain in his left ankle with intermittent swelling, and that his symptoms are aggravated with prolonged standing and working.  On physical examination of the Veteran's left ankle, there was no swelling, but there was tenderness to palpitation over the tibiotalar joint of the left ankle.  Range of motion was full in dorsiflexion and plantarflexion.  

On February 2011 VA joint examination the Veteran reported that he has sharp intermittent pain in his left ankle on a daily basis, rated 8 out of 10.  He reported that his symptoms are worse with walking and relieved when he elevates his leg.  He reported he did not have any flare-ups and that he does not use a brace.  On physical examination the Veteran's gait was mildly antalgic.  On range of motion testing with three repetitions, the Veteran's left ankle dorsiflexion was 0 to 12 degrees, with no report of pain.  Plantar flexion was 0 to 20 degrees, with pain throughout the range with all repetitions.  There were no further limitations with repetition due to pain, fatigue, weakness, or lack of endurance.  The Veteran was able to repetitively stand on his heels and toes, but he did report pain.  He was also able to demonstrate a few degrees of inversion and eversion.

In a February 2012 private orthopedic examination, the Veteran's passive range of motion of his ankles in dorsiflexion and plantar flexion was normal.  The right ankle revealed no evidence of instability to anterior drawer testing in all positions where the left ankle revealed evidence of instability to anterior drawer testing in neutral, 20 degrees ankle dorsiflexion, and 20 degrees ankle plantar flexion.  Passive range of motion of the subtalar, talonavicular, calcaneocuboid, and tarsometatarsal articulations bilaterally were normal, apparently painless, and without crepitation.  The forefoot bilateral revealed no evidence of obvious pathology and the plantar aspect of the feet revealed no evidence of abnormal callus formations, ulcerations, or ecchymosis.  The orthopedist placed the Veteran in a lace-up ankle splint.  

In March 2012, a private orthopedist performed a left ankle arthroscopy with synovectomy and excision of loose bodies, abrasion chondroplasty, and lateral ligament complex reconstruction.  In a private post-surgery follow-up treatment note the same month, the Veteran denied any pain and had normal range of motion testing for the left ankle in dorsiflexion and plantar flexion.  The ankle exhibited no evidence of instability to anterior drawer testing in all positions.  

In an April 2012 private post-surgery follow up note, the Veteran again denied any pain.  On range of motion testing, the left ankle in dorsiflexion and plantar flexion remained normal.  The ankle exhibited no evidence of instability to anterior drawer testing in all positions.  The Veteran's ankle was not tender along the peroneal tendons and there was no evidence of subluxation or frank dislocation to provocative maneuvers.   The Veteran was provided a walker boot to use full time.

In a May 2012 private post-surgery follow up note, the Veteran again denied any pain.  On range of motion testing, the left ankle in dorsiflexion and plantar flexion remained normal.  The ankle exhibited no evidence of instability to anterior drawer testing in all positions.  The Veteran's ankle was not tender along the peroneal tendons and there was no evidence of subluxation or frank dislocation to provocative maneuvers.   After the visit, the Veteran discontinued using a boot and progressed to using a lace-up ankle splint. 

In an October 2013 rating decision, a temporary 100 percent evaluation was granted for the Veteran's service-connected left ankle disability based on surgical treatment necessitating convalescence, effective March 8, 2012, and assigned a 20 percent rating from July 1, 2012.

On November 2013 VA ankle examination, the Veteran reported having flare-ups of his left ankle "when he is on it a lot."  On initial range of motion testing, right ankle plantar flexion was to 35 degrees with no objective evidence of painful motion; right ankle dorsiflexion was to 10 degrees no objective evidence of painful motion; left ankle plantar flexion was to 35 degrees with objective evidence of painful motion beginning at 0 degrees; and left ankle dorsiflexion was to 10 degrees with objective evidence of painful motion at 0 degrees.  The Veteran was able to perform repetitive testing with 3 repetitions.  On range of motion after repetitive use testing, right ankle plantar flexion was to 35 degrees; right ankle dorsiflexion was to 10 degrees; left ankle plantar flexion was to 30 degrees; and left ankle dorsiflexion was to 10 degrees.  The Veteran did not have any additional limitation in range of motion following repetitive use testing.  The Veteran had functional impairment of his left ankle, manifested by weakened movement and pain.  On muscle strength testing the right ankle plantar flexion was rated 5 out of 5; the left ankle flexion was rated 3 out of 5; the right ankle dorsiflexion was 5 out of 5; and the left ankle dorsiflexion was rated 3 out of 5.   No ankylosis was found.  The Veteran did not have or ever have "shin splints," stress fractures, Achilles tendonitis, Achillles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or had a talectomy (astragalectomy).  The examiner noted the Veteran occasionally used an ankle brace to deal with his ankle pain.  The examiner also noted "that there can be some additional limitation of motion or functional loss due to any weakened movement, excess fatigability, incoordination, and painful motion upon repetitive use but it cannot be objectively measured."

On February 2014 private orthopedic consultation note, the Veteran reported chronic pain in his left heel.  On physical examination, the Veteran had pain upon palpitation to the left heel at the insertion of the medial fascial band and the medial tubercle.  There was limited dorsiflexion of the ankle and tightness to the gastro soleus complex.  Plantar fasciitis was diagnosed.  The Veteran was provided custom-molded orthotics.  

On May 2014 VA ankle examination, the Veteran reported having flare-ups of his left ankle "when he is standing on it."  On initial range of motion testing, right ankle plantar flexion was to 40 degrees with no objective evidence of painful motion; right ankle dorsiflexion was to 10 degrees with no objective evidence of painful motion; left ankle plantar flexion was to 30 degrees with objective evidence of painful motion beginning at 20 degrees; and left ankle dorsiflexion was to 10 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive testing with 3 repetitions.  On range of motion after repetitive use testing, right ankle plantar flexion was to 40 degrees; right ankle dorsiflexion was to 10 degrees; left ankle plantar flexion was to 35 degrees; and left ankle dorsiflexion was to 10 degrees.  The Veteran did not have any additional limitation in range of motion following repetitive use testing.  The Veteran had functional impairment of his left ankle, manifested by pain on palpitation.  On muscle strength testing the right ankle plantar flexion was rated 5 out of 5; the left ankle flexion was rated 2 out of 5; the right ankle dorsiflexion was 5 out of 5; and the left ankle dorsiflexion was rated 2 out of 5.   No ankylosis was found.  The Veteran did not have or ever have "shin splints," stress fractures, Achilles tendonitis, Achillles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or had a talectomy (astragalectomy).  The Veteran reported left ankle pain rated 7 out of 10.  The examiner noted the Veteran occasionally used an ankle brace and regularly used custom orthotics to deal with his ankle pain and fasciitis.  The examiner also noted "that there can be some additional limitation of motion or functional loss due to any weakened movement, excess fatigability, incoordination, and painful motion upon repetitive use but it cannot be objectively measured."

A December 2015 magnetic resonance imaging (MRI) scan of the left ankle provided the following impressions:  (1) no plantar fibromatosis; (2) peroneal brevis longitudinal split tear posterior and just distal to mildly remodeled malleolar groove; (3) chronic anterior talo-fibular ligament injury and anterior tibia-fibula sprain with scarring and thickening; and (4) mid-lateral talar corner severe chondral erosion with subjacent combination mild marrow edema and cystic change without depression.  

In a December 2015 private orthopedic treatment note, the Veteran was shown to have decreased pain upon palpitation left minimally at the insertion of the medial fascial band and the medial tubercle.  The orthopedist noted that there still was some limited dorsiflexion of the ankle and some tightness to the gastro soleus complex, slightly decreased.  

In a February 2016 private orthopedic treatment note, the Veteran was seen for evaluation of his left ankle osteochondral defect to transition to an Arizona brace for his ankle.  On physical examination, the Veteran continued to have tenderness to palpation along his medial as well as the lateral ankle with pain with range of motion of his left ankle joint.  He had otherwise good mid-tarsal, subtalar, and ankle joint range of motion.

Analysis

It is not in dispute that the Veteran has significant limitation of motion of the left ankle.  This is reflected by the 20 percent rating that has been assigned, which is the maximum evaluation that may be assigned for limitation of motion of an ankle.  See 38 C.F.R. § 4.71a, Code 5271.  In order to assign a higher rating, the record must demonstrate ankylosis.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   It is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, p. 94 (32nd ed. 2012).  The fact remains, however, that he does retain some motion of the left ankle and, therefore, does not have ankylosis.  The Board further notes that the examiners indicated on the November 2013 and May 2014 VA examinations that he did not have ankylosis. 

The functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Under Johnston, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.

In addition, Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not applicable because the medical evidence does not reveal any findings of malunion of os calcis, astragalus, or astragalectomy.

Extraschedular consideration and TDIU

The Board has considered whether this matter should be referred for consideration of extrashcedular rating under 38 C.F.R. § 3.321(b).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptoms.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors (such as, for example, marked interference with employment and frequent periods of hospitalization).  If an exceptional disability picture is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the Veteran has been awarded the maximum schedular rating for his left ankle disability under Code 5271 (and such disability has not produced any manifestations which could be alternatively rated under Codes 5270, 5272, 5273, or 5274); however, after comparing the manifestations and impairment shown to the diagnostic criteria of Code 5271 (and other potentially applicable Codes) the Board finds that all symptoms of, and functional impairment due to, the left ankle disability during the period under consideration are encompassed by the schedular criteria; therefore those criteria are not inadequate.  [While it was noted on VA examinations that the Veteran occasionally used a brace for his left ankle condition (in November 2013 and May 2014), this finding has not been shown to demonstrate severity of disability which is greater than marked limited motion of the ankle, and the Veteran has not presented any such arguments.]  Therefore, referral of this matter for consideration of an extraschedular rating is not warranted.

Finally, the evidence of the record does not show or suggest, and the Veteran has not alleged, that he is unemployable due to his left ankle disability (which is currently his only service-connected condition).  The Veteran's private treatment records reflect that he has been employed throughout the appeal period.  The matter of entitlement to a total disability rating based on individual unemployment due to service connected disability is therefore not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the claim for and initial rating in excess of 20 percent for a left ankle disability.  There is no reasonable doubt to resolve in his favor, and his claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that this decision does not leave the Veteran without recourse. If the service-connected disability should worsen in the future, the Veteran is free to file a new claim for an increased rating. However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

An initial rating in excess of 20 percent for a left ankle sprain is denied. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


